I wish, on behalf of the
Uganda delegation, to join those representatives who have
already congratulated Mr. Insanally of Guyana on his well-
deserved election to the presidency of the United Nations
General Assembly at its forty-eighth session. His election to
this high office is a tribute to his personal qualities and also
an honour to Guyana, with which Uganda enjoys warm and
friendly relations. Given his wide experience, and especially
his intimate knowledge of the United Nations, I am
confident that he will successfully guide its deliberations
during the session. In this effort, he can count on Uganda’s
cooperation and support.
I wish also to express the appreciation of my delegation
to Mr. Insanally’s predecessor, Mr. Stoyan Ganev of
Bulgaria, who presided with distinction at the forty-seventh
session.
Our appreciation goes, equally, to the distinguished
Secretary-General, Mr. Boutros Boutros-Ghali, who has
provided dynamic and courageous leadership to our
Organization. He has come to grips with one of the biggest
Forty-eighth session - 7 October l993 29
challenges to the international community - conflict
resolution - and his incisive reports are an inspiration to us
all.
It is with happiness that, on behalf of the people and
Government of Uganda, I express a warm welcome to the
Czech Republic, Slovakia, Eritrea, the Former Yugoslav
Republic of Macedonia, Monaco and Andorra as new
Members of the United Nations. We look forward to
working closely with them in our common efforts to fulfil
the objectives and achieve the goals of the Organization.
Allow me to convey to the people and Government of
India Uganda’s profound sympathy and solidarity following
the tragic earthquake that struck that country last week,
causing enormous destruction and massive loss of life.
The dramatic end of the cold war created a wave of
optimism. The ideological rivalry and the attendant
confrontation between the major Powers yielded to
understanding and cooperation, and the nightmare of the
nuclear annihilation of the world receded - even if, in our
minds, it was not totally eliminated. We believe that we are
witnessing the dawn of a new era that promises the
beginning of a new order based on peace, justice and equity
- as envisaged in the United Nations Charter - both within
and between nations. Whether we can succeed in attaining
that lofty goal is one of the challenges of our time.
However, the events of the last few years have
tempered this sense of optimism. We see contradictory
developments - some positive and others negative. On the
one hand, there are positive developments in disarmament,
the resolution of conflicts, and the emergence of democratic
governance in many countries. But, on the other hand, we
have witnessed the dangers of ethnic and religious
intolerance, which have generated centrifugal forces in many
parts of the world, often with debilitating tolls in human life,
suffering and the destruction of property. I wish to caution
against the danger of making purely ethnic and religious
considerations the basis for forging a modern State. The
challenge is to find democratic solutions for peaceful and
equitable coexistence in a heterogeneous society.
The divide between North and South, reflecting
affluence on the one hand and widespread poverty and
deprivation on the other, is widening. The same division
between the haves and the have-nots is reflected within
many nations. Clearly, the deterioration of economic
conditions in developing countries, if not adequately
addressed, can only lead to despair and frustration. In the
long run, such developments will pose a danger to
international peace and security. The international
community should keep at the top of its agenda the urgent
task of ensuring that the positive changes ushered in by the
demise of the cold war equitably benefit all mankind. It is
incumbent upon us to encourage and promote the positive
trends while endeavouring to eliminate or minimize the
negative aspects. Marginalization of developing countries
cannot be in the interest of a better world. We should
muster the will to face the political, economic, ecological
and social challenges that stand in the way of the
emancipation of the developing countries.
At the last session of the General Assembly the
Secretary-General showed the way forward in his "An
Agenda for Peace", when he outlined his views on how the
United Nations should carry out its task of maintaining
international peace and security. He underscored the need
for an early warning system for crisis situations and the need
for timely preventive action, and he suggested peace-building
measures that need to be taken. Uganda supported, and
continues to support, the Secretary-General’s endeavour in
this area.
In our view, a critical pillar of conflict resolution, both
at the international and the regional level, is the political will
of the parties to the conflict and a commitment on their part
to translate that will into practical actions. Where that will
and commitment exist, solutions have been forthcoming,
even to what were perceived as intractable problems.
Another critical element in this regard is the capacity to
enforce solutions where agreements exist. When a group’s
major consideration is military victory, contrary to the
agreements reached, this may call for legitimate international
intervention. I have in mind, for example, a number of
agreements brokered between the parties by regional
organizations or the United Nations which have then been
deliberately scuttled for no legitimate reason. The situations
in Yugoslavia, Somalia, Liberia and Angola are vivid
reminders of the need for such a capacity. It is untenable
that the international community should fail to act while
senseless loss of life is perpetuated or chaos obtains in a
country, as was the case in Somalia and Liberia. As many
speakers have stated, sovereignty should not be used to hold
a population hostage. A capacity to intervene in such
situations should be in place. This is the question that we
should ponder in the course of our deliberations, with a view
to establishing parameters for such eventualities.
30 General Assembly - Forty-eighth session
In our continent, Africa, the contradictory positive and
negative trends have also manifested themselves, both in the
political arena and the economic sphere. In southern Africa,
we are on the verge of achieving the goal the international
community has always sought, namely, dismantling apartheid
and putting in place a democratic and non-racial Government
in South Africa. Here we have an example of political will
and determination, and the capacity to translate that will into
reality.
Uganda welcomes the progress made in South Africa
and the decision to establish the Transitional Executive
Council (TEC), the Independent Electoral Commission (IEC)
and the Independent Broadcasting Authority (IBA). These
are vital steps that should pave the way for free and fair
elections next April, which should lead to the establishment
of a transitional Government based on universal adult
suffrage. We salute Mr. Nelson Mandela and other leaders
of the liberation movements and President de Klerk for their
vision and statesmanship, which have made this progress
possible.
With regard to the call to lift sanctions against South
Africa in response to this progress, Uganda’s approach has
always been guided by the position of the people of South
Africa, the Organization of African Unity (OAU), the
Commonwealth and the United Nations. We are therefore
supportive of the statement adopted on 29 September in New
York by the OAU Ad Hoc Committee on Southern Africa,
which recommends the lifting of all economic sanctions,
with the exception of those relating to the arms embargo and
nuclear matters, as recognition of the progress made thus far.
We also agree with the Ad Hoc Committee’s call for
vigilance until the Transitional Executive Council is
established and for the establishment of full diplomatic
relations following the installation of an elected interim
Government of national unity.
As regards Mozambique, Uganda welcomed the signing
of a peace accord between the Government of Mozambique
and RENAMO on 4 October 1992. We had hoped that by
now all obstacles to the implementation of the accord would
have been settled. Addressing the Assembly on 27
September, President Chissano, outlined the progress made
in the revival of the country’s economic and social activity
as a consequence of a cease-fire being effectively honoured.
The deployment of the United Nations Operation in
Mozambique (ONUMOZ) provides an atmosphere conducive
to implementing the provisions of the General Peace
Agreement. We commend the Government of Mozambique
for the flexibility and statesmanship they have demonstrated.
We call on RENAMO to reciprocate equally and to comply
with Security Council resolution 863 (1993), so that the
people of Mozambique can embark on the important task of
national reconstruction in an atmosphere of peace and
stability.
Uganda deeply regrets the resumption of hostilities in
Angola, which clearly has negative consequences for the
whole region. Remarkable progress had been made,
culminating in the United Nations-supervised elections last
year. Unfortunately, the hopes and aspirations of the people
were dashed by the resumption of hostilities which
interrupted the electoral process. The only way forward lies
in national reconciliation and the acceptance of the rules of
democratic governance. Uganda supports Security Council
resolution 864 (1993), the implementation of which would
pave way for a lasting solution. It is incumbent upon
UNITA to abide by this resolution.
In our own region Uganda welcomes the agreement
between the two parties, the Rwandese Government and the
Rwandese Patriotic Front, on a process of national
reconciliation and the installation of a broad-based
transitional government. Uganda, like other countries in the
region, is ready and willing to support the Rwandese people
in their endeavour to find a lasting settlement of their
problems. This would also help foster stability and
cooperation in our subregion. I wish to pay a tribute to
President Ali Hassan Mwinyi and the Government of the
United Republic of Tanzania, to the Organization of African
Unity, and to all those who have been helping the parties to
reach this accord.
The United Nations has a critical role to play in the
implementation of the Rwanda agreements. Both parties to
the conflict requested the United Nations to provide a neutral
force. We are happy to see that this request has received
positive consideration by the Security Council. The Council
has accepted the Secretary-General’s recommendation for the
establishment of a neutral force known as the United Nations
Assistance Mission for Rwanda (UNAMIR). In the
meantime, Uganda has agreed to the deployment on the
Rwanda-Uganda border of the United Nations Observer
Mission Uganda-Rwanda (UNOMUR) - as part and parcel
of confidence-building measures - and stands ready to give
additional support as and when requested.
The conflict in southern Sudan continues to be of great
concern to, and a source of anguish for, us in Uganda. The
civil war has escalated rather than abated, resulting in loss
of life, increased refugee flows, and the displacement of the
population to neighbouring countries, Uganda included. We
urge the parties to the conflict to cooperate in support of
Forty-eighth session - 7 October l993 31
regional efforts designed to find a lasting solution. I wish
also to appeal to the international community to continue
providing humanitarian assistance and to be supportive of
negotiations for a peaceful settlement.
The situation in Somalia is a vivid example of both
natural and man-made disasters. Uganda welcomed the
decision of the Security Council in 1992 to provide
humanitarian assistance to the Somali people and to restore
order in Somalia. The United Nations operations helped to
end massive starvation and brought hope to the people of
Somalia. Uganda is also supportive of the second United
Nations Operation in Somalia (UNOSOM II), whose
mandate is to provide an appropriate atmosphere for
continued humanitarian assistance and for reconstruction and
rehabilitation, and to facilitate an overall political settlement.
We were encouraged by the Addis Ababa agreement of
March this year whereby various Somali political forces
agreed upon a programme of disarmament and reconciliation.
It is sad that the situation in Somalia took a dramatic turn
for the worse with the killing of members of the United
Nations peace-keeping force. We regret the loss of life and
attacks on the peace-keeping force. I wish to express our
sincere condolences to the bereaved families and their
respective Governments. It remains our conviction that these
incidents, reprehensible as they are, should not lead the
United Nations to divert from, let alone abdicate, its
responsibilities towards the Somali people. Much has been
achieved. Normalcy has been restored to much of the
country, although chaos and armed resistance continue in a
number of areas, especially in and around Mogadishu, where
they imperil international efforts. We call on Somali
political leaders to cooperate with the Intergovernmental
Authority on Drought and Development (IGADD), the
Organization of African Unity (OAU) and the United
Nations in efforts aimed at achieving peace and
reconciliation and setting in motion transitional
arrangements, including the establishment of a broad-based
government. I wish to take this opportunity to commend
United Nations personnel, the countries which have provided
material and financial support, and the volunteers who have
risked their lives in this worthy cause.
As regards the situation in Liberia, Uganda supports the
initiative of the Economic Community of West African
States (ECOWAS) for the settlement of the crisis. We
welcomed the Cotonou Agreement signed on 25 July 1993,
which provides for a cease-fire and for the transitional
arrangement leading to elections early next year. The
ECOWAS Miliary Observer Group (ECOMOG) has clearly
been a stabilizing force in Liberia. That is why it has been
entrusted with the supervision and implementation of the
Cotonou Agreement. We look forward to the full
implementation of this accord.
All this provides an example of the matching of the
political will of the parties to the conflict to the capacity in
the region to implement the agreed settlement.
Equally, the Security Council decision to make it easier
for the United Nations to supplement regional efforts in the
search for agreements and in their implementation is most
welcome. Apart from enhancing the regional capacity for
peace-keeping, the Security Council decision helps to
engender confidence.
At the OAU Summit held in Cairo in July this year,
African States agreed to set up, within the OAU, a
mechanism for conflict resolution. The positive
developments in Liberia and Rwanda, where the OAU and
the pertinent leaders in the subregion have effectively
discharged this role, are indicative of the potentialities of the
regional mechanism.
In the Middle East, the mutual recognition between the
Palestine Liberation Organization (PLO) and Israel, together
with the agreements signed between them, constitute a
breakthrough of historic proportions. This is yet another
illustration of the dictum that where there is a will, vision
and statesmanship, a way forward will be found. This
development holds the promise for concord and cooperation
in the Middle East region as a whole. We welcome the
Declaration of Principles on Palestinian interim self-rule in
the occupied territories. These arrangements, which
envisage a five-year transition period, are an important step
towards a comprehensive and lasting settlement in
accordance with Security Council resolutions 242 (1967) and
338 (1973). We commend Chairman Arafat and Prime
Minister Rabin for the courage and statesmanship they have
displayed. We encourage all of them to persevere in the
task ahead and on the journey they have begun. I wish also
to express Uganda’s appreciation to Norway, the United
States, the Russian Federation, and all those who were
instrumental in the reaching of this historic accord.
Three years have elapsed since the outbreak of the Gulf
crisis. We are glad that the sovereignty of Kuwait was
restored. It remains our hope that, with positive
developments elsewhere in the region, it will be possible for
the people in the Gulf to be reconciled and to solve the
outstanding problems so that harmony and cooperation can
be re-established. This requires, among other things,
32 General Assembly - Forty-eighth session
compliance with Security Council resolutions relating to the
Gulf War settlement.
Uganda supports the efforts by the Secretary-General to
ensure an overall settlement of the Cyprus problem. Any
settlement, while taking into account the legitimate interests
of the parties, should safeguard the sovereignty, unity and
territorial integrity of Cyprus.
As regards the Korean peninsula, Uganda supports the
aspiration of the Korean people to peaceful reunification.
We encourage them to continue their dialogue towards this
objective.
In Cambodia we have just witnessed the fruitful
completion of the peace process in accordance with the Paris
Agreements. Under the auspices of the United Nations
Transitional Authority in Cambodia (UNTAC) the
Cambodian people have been able to exercise their right to
vote and to decide on their own Government in the general
elections for a constituent assembly. We are happy to see
that a new democratic Constitution, with a constitutional
monarchy has been peacefully promulgated. I wish to
express the gratitude of the Uganda delegation to the
Secretary-General and the UNTAC personnel who, under the
able leadership of Mr. Yasushi Akashi, the Special
Representative of the Secretary-General, have contributed
towards a comprehensive settlement of the Cambodian
question. Our appreciation goes equally to Viet Nam,
France, Australia, China, the United States of America and
the Association of South-East Asian Nations (ASEAN),
which, at different stages, contributed to the peace process.
It is to us a matter of deep regret that in the former
Yugoslavia, instability, strife and war based on ethnic and
religious differences continue unabated. In pursuit of the
reprehensible notion of "ethnic cleansing", atrocities are
being committed. In spite of the grave situation, it has not
been possible for the Security Council and the international
community to act decisively to put an end to the agony and
suffering there. The injunctions of the Security Council
continue to be flouted with impunity. We reject and
condemn the notion of "ethnic cleansing". I wish, however,
to commend the United Nations Protection Force for the
efforts it has made under the most difficult of conditions.
On disarmament, Uganda is encouraged by the progress
achieved in the wake of the demise of the cold war. The
United States and the Russian Federation under START II
have significantly reduced their nuclear arsenals. We were
encouraged by the decision of the United States to extend
the moratorium on nuclear tests until 1994, by the
declaration of Russia not to resume testing even if others
did, and by France’s commitment not to be the first to
resume. In spite of the recent set-backs, we hope that this
moratorium will hold. Uganda, however, believes that a
comprehensive nuclear-test-ban treaty is the ultimate
solution. As a State party to the non-proliferation Treaty,
we shall continue to participate actively in the preparatory
process leading to the 1995 Review Conference. We support
the extension of the Treaty, subject to periodic reviews. We
shall also seek to remove the imbalances in the present
Treaty and to secure increased assistance for developing
countries in the area of the peaceful application of nuclear
energy.
We maintain that there exists an intrinsic relationship
between the disarmament process and development.
Developing countries paid a heavy price during the height of
the cold war as world attention was focused on acquiring
additional armaments under the doctrines of deterrence.
Many of them were trapped in civil conflict arising from
ideological wars. As the resources devoted to building
armaments are released in the disarmament process, these
should be applied for development both within and between
nations. Unfortunately, at the international level, we have
yet to see the peace dividend being channelled towards
assistance to developing countries.
At the national level, Uganda, after the restoration of
peace in the country, has now embarked on a process of
scaling down its army to a level which the economy can
sustain and which at the same time meets our legitimate
defence needs. This is a bold decision by the Government,
which, in the long run, should release resources for
development purposes. I wish here to express our
appreciation to those countries and organizations which have
agreed to assist us in the resettlement and integration of
demobilized soldiers within the civilian community.
This session is taking place in the aftermath of the
momentous World Conference on Human Rights that took
place in Vienna. That Conference reaffirmed the
commitment of the international community to try to secure
the full and universal enjoyment of human rights. We hope
that as a result there will be increased awareness in the
world of the importance of human rights and a determination
to build the requisite capacity at the national and local levels
to ensure their enforcement.
Linked with the human rights issue is the question of
democratic governance and the rule of law. Democratic
governance promotes human rights. In Uganda, as part of
the restoration of democratic civilian rule, the Constitutional
Forty-eighth session - 7 October l993 33
Commission has already produced a draft constitution. The
election of a Constituent Assembly, which is to deliberate
and agree on the Constitution, will be held in December this
year or early next year.
Whether in Africa or anywhere else, the
democratization process may be difficult, but it is an
essential ingredient for peace, stability, the rule of law, and
the full respect and enjoyment of human rights. This is
particularly urgent in developing countries, in Africa in
particular. They are essential aspects and conditions of the
development process. We must therefore bring our full
energies to bear so that the democratization process may
gain momentum.
One of the major objectives of the United Nations,
enshrined in the Charter, is the promotion of economic and
social progress. In our quest for peace, it is imperative to
address the economic and social challenges, which, too
often, are the fundamental causes of conflicts in many
regions.
The present world economic situation is very grim.
There has been a prolonged recession in the developed
countries which, in turn, has had a negative effect on the
world economic situation. This has been devastating for the
developing countries, which have had to labour in a harsh
international environment. The crippling external debt is one
of the major obstacles for developing countries. In Uganda,
for example, it is estimated that we shall spend about 60 per
cent of our projected export receipts on debt servicing. The
debt problem has been exacerbated by the unfavourable
terms of trade, especially the collapse of the prices of
commodities, which are the mainstay of our economies.
Coupled with the reduction of resource flows, this has
hampered our development. Yet, while still experiencing
these conditions, our countries have undertaken structural
adjustment reforms which call for heavy sacrifices on the
part of the population, especially the very vulnerable people.
For these programmes to achieve the desired objectives of
sustained growth, it is imperative that further measures on
debt relief, including debt cancellation, be put in place, more
so in respect of sub-Saharan African countries. There is also
an urgent need to increase significantly the volume of
resource flows in support of development efforts in these
countries. We look forward to the urgent and balanced
conclusion of the Uruguay Round of multilateral trade
negotiations. We are hopeful that a successful conclusion of
these negotiations would increase world trade and increase
the access of our products to world markets. This should
help to increase our export earnings.
Regrettably, for Africa the critical economic situation
and the trend of marginalization continue. It is crucial to
arrest and reverse this trend if Africa is to succeed or even
survive in the geopolitical and economic system of the
twenty-first century. We need to enlarge our economic
space. Forging regional integration is an imperative if
Africa is to end its underdevelopment and to be integrated
into the global economy.
African integration will create economies of scale,
which are essential for the diversification of the African
economies, making full use of Africa’s natural resources,
increasing self-sufficiency and strengthening the continent’s
position within the global economy. It is precisely for this
reason that the Organization of African Unity adopted the
Abuja Treaty creating an African Economic Community.
The Treaty stipulates, inter alia, the strengthening of
subregional economic groupings. In this regard, the
countries of the Eastern and Southern Africa Preferential
Trade Area have resolved to establish a subregional common
market. A treaty to this effect will be signed in Kampala,
Uganda, on 4 November this year. We appeal to the
international community to be supportive of regional
integration by providing assistance to put in place the
necessary infrastructures.
The Rio Earth summit was an important milestone on
the road to forging a global consensus on sustainable
development. Uganda welcomes the adoption of Agenda 21,
which spelled out measures to be adopted by the
international community. As a follow-up, Uganda has drawn
up a National Environment Action Plan to address our
environmental problems. We welcome the establishment of
the Commission on Sustainable Development and of the
Negotiating Committee for an international convention on
drought and desertification, in line with the wishes of
African countries.
In spite of the progress made, we notice a reluctance on
the part of the donor community as regards fulfilling the
commitments agreed upon in Rio. This is especially true
with regard to providing new and additional resources. I
wish to stress that for us in Uganda the cause of
environmental degradation is poverty. Forests, for example,
are being depleted daily because the people use their trees as
a source of energy. To reverse this trend we need capital to
exploit hydro-electric power or solar energy, both of which
we have aplenty. We urge the international community to
appreciate this problem.
As regards reform of the United Nations, we maintain
our position that we shall support those measures which
34 General Assembly - Forty-eighth session
improve efficiency and which do not distort the priorities
that have been agreed on, and which reflect the interests of
all Member States. We are also supportive of the proposals
for the enlargement of the Security Council to reflect
present-day realities. We reaffirm that an important criterion
to take into account is that a country, big or small, seeking
membership of the Security Council must fully embrace, and
be seen to act in accordance with, the underlying values of
the United Nations mandate for peace, respect for human
rights, democratization and other accepted international
norms. It is also important that the composition of all
United Nations organs accord with the principles of the
Charter, notably the principle of sovereign equality of
nations and the principle of democracy. It is with this in
mind that we shall examine all proposals for restructuring
that are before us.
We stand at a historic watershed on account of
contradictory trends which characterize the current transition
to a new world order yet to be shaped and defined. We
have, one hopes, a unique opportunity to construct a firm
foundation for the edifice of a future in which the interests
of all of us can be adequately catered for.
